             Case 1:19-cv-11612-LLS Document 5 Filed 04/14/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAN L. WILLLIAMS,
                             Plaintiff,
                      -against-                                         19-CV-11612 (LLS)

NYU HOSPITAL CENTER FINANCE &                                        ORDER OF DISMISSAL
PAYROLL SUPPORT,
                             Defendant.


LOUIS L. STANTON, United States District Judge:

          Plaintiff, appearing pro se, brings this action alleging that Defendant is violating his

rights by unlawfully garnishing his wages to satisfy a child support obligation. By order dated

January 10, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP). For the reasons discussed below, the Court dismisses Plaintiff’s

complaint for failure to state a claim and denies Plaintiff’s request for preliminary injunctive

relief.

                                      STANDARD OF REVIEW

          The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

          While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
             Case 1:19-cv-11612-LLS Document 5 Filed 04/14/20 Page 2 of 9



F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Sean Williams, an employee of NYU Langone Hospitals, brings this civil action

challenging the garnishment of his wages to satisfy his child support obligations. Plaintiff filed

his complaint using a court non-prisoner complaint form for asserting civil-rights claims. He

alleges that Defendant “is garnishing [his] wages without a valid Jury Trial order or proof of a

loan with [his] wet -ink signature and without [his] consent.” (ECF No. 2 at 4.) 1



        1
            Page numbers refer to those generated by the Court’s electronic case filing (ECF)
system.


                                                   2
           Case 1:19-cv-11612-LLS Document 5 Filed 04/14/20 Page 3 of 9



        Plaintiff demands that Defendant “cease and desist from garnishing [his] wages and

sending it to a thrid [sic] party without [his] consent, or a jury trial court order proving that [he

is] a borrower of a loan.” (Id. at 5.) He also seeks to have this Court “reinstate [his] wages lost as

a result of NYU unlawful actions.” (Id.)

                                           DISCUSSION

        Because Plaintiff filed this complaint using a court form for asserting civil-rights claims,

the Court construes Plaintiff’s complaint as asserting claims under 42 U.S.C. § 1983.

A.      Due Process Claim

        The Court construes Plaintiff’s allegations that Defendant is unlawfully garnishing his

wages as a claim that Defendant has violated his right to due process. The Due Process Clause

only protects “against deprivations without due process of law.” Rivera–Powell v. N.Y. City Bd.

of Elections, 470 F.3d 458, 464 (2d Cir. 2006) (quoting Parratt v. Taylor, 451 U.S. 527, 537

(1981)). “The fundamental requisite of due process of law is the opportunity to be heard . . . at a

meaningful time and in a meaningful manner.” Goldberg v. Kelly, 397 U.S. 254, 267 (1970)

(citations omitted). Determining whether the process provided is adequate requires a weighing

of: (1) the private interest affected; (2) the risk of erroneous deprivation and the probable value

of further safeguards; and (3) the governmental interest at issue. See Rivera–Powell, 470 F.3d at

466 (citing Mathews v. Eldridge, 424 U.S. 319, 355 (1976)).

        Where the government deprives a plaintiff of some interest pursuant to an established

procedure, due process is generally satisfied so long as some form of hearing is provided before

the individual is finally deprived of the property interest. Nnebe v. Daus, 644 F.3d 147, 158 (2d

Cir. 2011). Where a person is deprived of a property right because of a random and unauthorized

act, rather than through the operation of established state procedures, the Due Process Clause is

satisfied if the state provides an adequate postdeprivation remedy. See Hudson v. Palmer, 468


                                                   3
           Case 1:19-cv-11612-LLS Document 5 Filed 04/14/20 Page 4 of 9



U.S. 517, 533 (1984) (holding that a “random and unauthorized” deprivation of a protected

interest does not result in a violation of procedural due process, as long as the state provides an

adequate postdeprivation remedy); Rivera–Powell, 470 F.3d at 465 (holding that “[w]hen the

state conduct in question is random and unauthorized, the state satisfies procedural due process

requirements so long as it provides meaningful post-deprivation remedy”).

       In New York, a child support debtor is entitled to the post-judgment judgment remedies

outlined in Section 52 of the New York Civil Practice Law and Rules (CPLR). 2 When a support

collection unit (SCU) issues an execution for enforcement of current support or arrears, but there

is “an error in the amount” purportedly owed, the debtor may assert that error as a “mistake of

fact” and “shall have an opportunity to make a submission in support of the objection within

fifteen days from service of a copy” of the execution. See C.P.L.R. § 5241(a)(8) & (e). The

appropriate agency rules on the objection and “notif[ies] the debtor of its determination within 45

days.” C.P.L.R. § 5241(e). If the agency does not agree with the debtor’s objection, the debtor

may file an Article 78 proceeding in state court to have the state court review the agency’s

determination. Beattease v. Washington Cty. Support Collection Unit, 92 A.D.3d 1037, 1038 (2d

Dep’t 2012) (noting that applicant for relief should commence an Article 78 proceeding after

exhausting his remedies before the SCU).

       Even if the Court assumes that Plaintiff’s property was seized without notice or

opportunity to challenge the seizure before it occurred, such facts do not give rise to a due

process claim. State law, specifically, Section 52 of the CPLR, provides for due process to child

support debtors facing seizure or garnishment. If a city or state employee or agency failed to


       2
        The city, state and federal statutory and regulatory scheme governing child support
enforcement is discussed in O’Brien v. Hansell, No. 09-CV-629, 2010 WL 1371366, at *4-*7
(E.D.N.Y. Mar. 31, 2010).


                                                  4
            Case 1:19-cv-11612-LLS Document 5 Filed 04/14/20 Page 5 of 9



comply with state law, such an omission would constitute a random and unauthorized

deprivation that does not constitute a procedural due process violation, as long as the state

provides an adequate postdeprivation remedy. Plaintiff does not mention having filed an Article

78 proceeding; however, the fact that such a remedy was available to him satisfies due process

because it is an adequate post-deprivation remedy to a random and unauthorized deprivation. See

Rivera–Powell, 470 F.3d at 465. Plaintiff therefore fails to plausibly allege a violation of his

right to procedural due process.

         Plaintiff’s allegations may also be read as raising a substantive due process claim.

Substantive due process “protects individual liberty against ‘certain government actions

regardless of the fairness of the procedures used to implement them.’” Interport Pilots Agency

Inc. v. Sammis, 14 F.3d 133, 144 (2d Cir. 1994) (quoting Daniels v. Williams, 474 U.S. 327, 331

(1986)). Substantive due process rights are violated only when the government has engaged in

conduct so egregious it “shocks the conscience.” Rochin v. California, 342 U.S. 165, 172 (1952).

The Supreme Court has “been reluctant to expand the concept of substantive due process because

guideposts for responsible decision making in this unchartered area are scarce and open-ended.”

Collins v. City of Harker Heights, 503 U.S. 115, 125 (1992). Conduct that is merely incorrect or

ill-advised does not meet this high standard. See Lowrance v. Achtyl, 20 F.3d 529, 537 (2d Cir.

1994).

         There is nothing in the complaint that rises to the level of “shocking the conscience.” See,

e.g., Weinstein v. Albright, No. 00-CV-1193 (JGK), 2000 WL 1154310, at *5 (S.D.N.Y. 2000)

(rejecting substantive due process challenge to federal law authorizing the denial or revocation of

a passport to an individual who owes child support arrears exceeding $5,000), aff’d, 261 F.3d

127, 142-43 (2d. Cir. 2001). Instead, Plaintiff appears to disagree with the fact that he has been




                                                  5
           Case 1:19-cv-11612-LLS Document 5 Filed 04/14/20 Page 6 of 9



ordered to pay child support and with the garnishment of his wages to pay that support. Plaintiff

therefore fails to plausibly allege a violation of his substantive due process rights.

       Plaintiff’s due-process claims must therefore be dismissed for failure to state a claim. See

28 U.S.C. § 1915(e)(2)(B)(ii).

B.     Rooker-Feldman Doctrine

       Moreover, federal courts lack subject matter jurisdiction to review cases “brought by

state-court losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The

Rooker-Feldman doctrine – named for Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16

(1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-86 (1983) –

applies where the federal-court plaintiff: (1) lost in state court, (2) complains of injuries caused

by the state-court judgment, (3) invites the district court to review and reject the state court

judgment, and (4) commenced the district court proceedings after the state-court judgment was

rendered. Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014).

       Here, Plaintiff can be understood as complaining that the child support order violates his

rights. If so, then Plaintiff’s claim is for an injury “caused by the state-court judgment.” Exxon,

544 U.S. at 284. Plaintiff cannot ask this Court to review and reject the child support order. The

Rooker-Feldman doctrine bars this Court from hearing such a challenge to the child support

order. See Remy v. New York State Dep’t of Tax. and Finance, 507 Fed. App’x 16, 18 (2d Cir.

2013) (“Rooker-Feldman doctrine barred father’s § 1983 action challenging state court’s child

support orders and state agencies’ enforcement efforts arising from those orders . . . .”).




                                                  6
           Case 1:19-cv-11612-LLS Document 5 Filed 04/14/20 Page 7 of 9



C.     Domestic Relations Abstention Doctrine

       The domestic relations abstention doctrine bars this Court from considering any

challenge Plaintiff may be making to entry of the child support order itself. In 1990, in American

Airlines, Inc. v. Block, the United States Court of Appeals for the Second Circuit instructed

federal district courts to abstain from exercising federal-question jurisdiction over claims

involving domestic-relations issues, so long as those claims could be fully and fairly determined

in the state courts. See 905 F.2d 12, 14 (2d Cir. 1990). For example, a federal district court

should abstain from exercising its federal-question jurisdiction over claims in which it is “asked

to grant a divorce or annulment, determine support payments, or award custody of a child . . . .”

Id. (internal quotation marks and citation omitted).

       Two years after the Second Circuit issued its decision in American Airlines, the Supreme

Court of the United States held, in Ankenbrandt v. Richards, that a previously recognized

exception to the federal district courts’ subject-matter jurisdiction “divests the federal courts of

power to issue divorce, alimony, and child custody decrees” in actions brought under a federal

district court’s diversity jurisdiction. 504 U.S. 689, 703 (1992).

       On October 30, 2019, the Second Circuit, in Deem v. DiMella-Deem, held that regardless

of the Supreme Court’s holding in Ankenbrandt, its own previous holding in American Airlines

remains good law. 941 F.3d 618, 621 (2d Cir. 2019), pet. for cert. filed, No. 19-1111 (Mar. 6,

2020). Thus, “[a]lthough the domestic relations ‘exception’ to subject matter jurisdiction

recognized by the Supreme Court in Ankenbrant . . . does not apply in federal-question cases, the

domestic relations abstention doctrine articulated in American Airlines does.” Id. (emphasis in

original). When claims involving domestic-relations issues are presented under a court’s federal-

question jurisdiction, the court must therefore abstain from exercising its federal-question




                                                  7
           Case 1:19-cv-11612-LLS Document 5 Filed 04/14/20 Page 8 of 9



jurisdiction over the claims; when they are presented under a court’s diversity jurisdiction, the

court must dismiss them for lack of jurisdiction. See id. at 621-24.

       Plaintiff asks this Court to order NYU to “cease and desist garnishing [his] wages” and

“to stop the garnishment of [his] pay and reinstate [his] wages lost as a result of NYU[’s]

unlawful actions. (ECF 2 at 5.) His claims therefore involve domestic-relations issues. Thus,

unless he shows that there is an obstacle that prevents him from receiving a full and fair

determination of those issues in the state courts, this Court must abstain from exercising its

federal-question jurisdiction over his claims arising from the Family Court’s order and its

enforcement. Am. Airlines, 905 F.2d at 14; Simmons, 2019 WL 5810307, at *4 n.2 (S.D.N.Y.

Nov. 5, 2019) (“Thus, even if Rooker-Feldman did not bar Plaintiff’s claim asking this Court to

review a support order that the Family Court issued, calculation of support payments is the type

of domestic relations issue that the Court generally abstains from hearing”); Myers v. Sara Lee

Corp., No. 08-CV-1421, 2009 WL 10706711, at *10 (E.D.N.Y. Apr. 13, 2009) (“As in American

Airlines, the income execution for which enforcement is sought consists of an ongoing support

obligation that is subject to modification by the Family Court. Enforcement by this court would

thus require interference with the ability of the Family Court to modify ongoing child support

obligations, and abstention would be mandated here for the same reasons it was required as to

the non-final judgment amounts in American Airlines.”).

D.     Request for Preliminary Injunctive Relief

       Plaintiff seeks to have the Court stop the garnishment his wages and to reinstate the

wages lost as a result of Defendant’s alleged unlawful actions. To obtain such relief, Plaintiff

must show: (1) that he is likely to suffer irreparable harm and (2) either (a) a likelihood of

success on the merits of his case or (b) sufficiently serious questions going to the merits to make

them a fair ground for litigation and a balance of hardships tipping decidedly in his favor. See


                                                  8
            Case 1:19-cv-11612-LLS Document 5 Filed 04/14/20 Page 9 of 9



UBS Fin. Servs., Inc. v. W.V. Univ. Hosps., Inc., 660 F. 3d 643, 648 (2d Cir. 2011) (citation and

internal quotation marks omitted); Wright v. Giuliani, 230 F.3d 543, 547 (2000). Preliminary

injunctive relief “is an extraordinary and drastic remedy, one that should not be granted unless

the movant, by a clear showing, carries the burden of persuasion.” Moore v. Consol. Edison Co.

of N.Y., Inc., 409 F.3d 506, 510 (2d Cir. 2005) (internal quotation marks and citation omitted).

         As set forth above, Plaintiff fails to state a claim for relief. The Court therefore finds that

Plaintiff has failed to show (1) a likelihood of success on the merits, or (2) sufficiently serious

questions going to the merits to make them a fair ground for litigation and a balance of hardships

tipping decidedly in his favor. Accordingly, Plaintiff’s request for injunctive relief is denied.

                                            CONCLUSION

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for failure to

state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

         Plaintiff’s request for injunctive relief is denied.

         All other requests are denied as moot.

         Chambers will mail a copy of this order to Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 14, 2020
           New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.




                                                    9
